          Case 5:20-cv-00123-HE Document 11 Filed 04/17/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JAMES WOODFORK,                            )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )       NO. CIV-20-123-HE
                                           )
RICK WHITTEN, et al.,                      )
                                           )
                     Defendants.           )

                                          ORDER

       Plaintiff James Woodfork, proceeding pro se, brought this action under 42 U.S.C. §

1983, alleging a due process claim for terminating correspondence without a disciplinary

hearing. On February 13, 2020, U.S. Magistrate Judge Gary M. Purcell issued a Report

and Recommendation recommending plaintiff’s Application for Leave to Proceed In

Forma Pauperis be denied and this action be dismissed without prejudice unless plaintiff

pays the full filing fee to the Clerk of Court by March 4, 2020. Plaintiff was advised of his

right to object to the Report and Recommendation by March 4, 2020.

       On March 9, 2020, the court received a letter from plaintiff asking if it had received

his payment of the $400 filing fee. The court had not received his payment. On March 11,

2020, the court received another letter from plaintiff advising that on February 20, 2020

the Department of Corrections showed that they submitted a check for the filing fees but

that on March 5, 2020, plaintiff’s trust fund account was credited with $400. On March

24, 2020, plaintiff filed a motion to resubmit his filing fee, which the court granted and

gave plaintiff until April 13, 2020 to submit the filing fee.
          Case 5:20-cv-00123-HE Document 11 Filed 04/17/20 Page 2 of 2



       On April 13, 2020, plaintiff filed his Motion to Object and Waive Full Filing Fee

for Good Cause and Extraordinary Reasons. In his motion, plaintiff states that he no longer

has sufficient financial resources to pay the filing fee in his institutional account and does

not have support from his family or friends due to the COVID 19 pandemic, which has

taken two of plaintiff’s family members. Other than this conclusory statement, plaintiff

provides no additional details regarding why he no longer has sufficient funds to pay the

filing fee and does not provide any updated financial statement for his institutional account.

Because plaintiff had sufficient funds and attempted to pay the filing fee and because

plaintiff has not provided the court sufficient information or documentation showing that

his financial situation has changed, the court concludes the filing fee should not be waived,

and plaintiff should not be granted leave to proceed in forma pauperis.

       Accordingly, the court DENIES plaintiff’s Motion to Object and Waive Full Filing

Fee for Good Cause and Extraordinary Reasons [Doc. #10], ADOPTS the Report and

Recommendation [Doc. #5], and DENIES plaintiff’s Application for Leave to Proceed In

Forma Pauperis [Doc. #2]. Plaintiff shall pay the full filing fee to the Clerk of this Court

by May 15, 2020. If plaintiff does not pay the full filing fee by May 15, 2020, this action

will be dismissed without prejudice.

       IT IS SO ORDERED.

       Dated this 17th day of April, 2020.
